                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Angelo Ham,                    )
                               )                 Civil Action No. 6:18-cv-00290-JMC
             Petitioner,       )
                               )                      ORDER AND OPINION
      v.                       )
                               )
Warden Williams,               )
                               )
             Respondent.       )
______________________________ )

       Petitioner Angelo Ham, proceeding pro se and in forma pauperis, filed for Writ of Habeas

Corpus pursuant to 28 U.S.C. § 2254 (“Habeas Petition”). (ECF No. 1.) The matter before the

court is a review of the Report and Recommendation (“Report”) issued by the Magistrate Judge

on July 23, 2019. (ECF No. 39.) For the following reasons, the court ADOPTS the Magistrate

Judge’s Report (ECF No. 39), GRANTS Respondent’s Motion for Summary Judgment (ECF No.

34), and DISMISSES the Habeas Petition (ECF No. 1) with prejudice.

                      I. FACTUAL AND PROCEDURAL BACKGROUND

       Petitioner is incarcerated at the McCormick Correctional Institution serving a life sentence

without the possibility of parole for murder and a concurrent sentence of twenty-five years for

armed robbery. (ECF No. 39 at 2.) Petitioner filed a Habeas Petition on February 1, 2018, that

asserts “ineffective assistance of counsel, violations due to illegal indictments, and illegal waiver

from juvenile to adult [court].” (ECF No. 1 at 3.) On December 21, 2018, Respondent filed a

Motion for Summary Judgment based on the Pleadings. Fed. R. Civ. P. 56(b). Thereafter, the

Magistrate Judge issued his Report recommending that the court grant Respondent’s motion and

dismiss Petitioner’s Habeas Petition. (ECF No. 39 at 31.)




                                                 1
                                       II. LEGAL STANDARD

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local

Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court, and the recommendation has no presumptive weight. See Mathews

v. Weber, 423 U.S. 261, 270–71 (1976). The responsibility to make a final determination remains

with the court. Id. at 271. As such, the court is charged with making de novo determinations of

those portions of the Report to which specific objections are made. See 28 U.S.C. § 636(b)(1); See

also Fed. R. Civ. P. 72(b)(3). In the absence of specific objections to the Magistrate Judge’s Report,

the court is not required to give any explanation for adopting the Report. See Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court

need not conduct a de novo review, but instead must only satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Thus, the court may accept, reject, or modify, in whole or in part, the Magistrate Judge’s

recommendation or recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The court is required to interpret pro se documents liberally and will hold those documents

to a less stringent standard than those drafted by attorneys. See Gordon v. Leeke, 574 F.2d 1147,

1151 (4th Cir. 1978). See also Hardin v. United States, C/A No. 7:12–cv–0118–GRA, 2012 WL

3945314, at *1 (D.S.C. Sept. 10, 2012). Additionally, pro se documents must be construed in a

favorable manner, “no matter how inartfully pleaded, to see whether they could provide a basis for

relief.” Garrett v. Elko, No. 95-7939, 1997 WL 457667, at *1 (4th Cir. Aug. 12, 1997). Although

pro se documents are liberally construed by federal courts, “[t]he ‘special judicial solicitude’ with




                                                  2
which a district court should view pro se complaints does not transform the court into an advocate.”

Weller v. Dep’t of Soc. Servs. for Balt., 901 F.2d 387, 391 (4th Cir. 1990).

                                            III. ANALYSIS

   A. First Objection

       The Report recommends granting Respondent’s Motion for Summary Judgment because

Petitioner has failed to meet the first and second prongs of Strickland v. Washington, 466 U.S. 668

(1984). In Strickland, the Court determined that, to be entitled to relief for ineffective assistance

of counsel, a petitioner must show: (1) a trial counsel’s performance fell below an objective

standard of reasonableness, and (2) a reasonable probability exists that, but-for counsel’s error, the

outcome of the proceeding would have been different. Id. at 687-97.

       Petitioner objects to “Ground 1.1.a: Ineffective Assistance of Counsel” of the Report,

arguing that:

       [Petitioner] raised and argued that ‘his juvenile counsel was ineffective for failing
       to advise him of his right to appeal or discuss . . . rights to appeal the waiver order
       . . . [Petitioner] also relied and quoted a state precedent where a juvenile appealed
       the waiver order because that juvenile was erroneously waived to the court of
       General Sessions for a crime that couldn’t be waived to that court.

(ECF No. 41 at 2.)

       While Petitioner’s objection cites a specific portion of the Report, he merely rehashes his

previous assertions. (Compare ECF No. 41 at 2, with ECF No. 1 at 5.) The record shows that the

Post-Conviction Relief court’s rejection of the ineffective assistance of claim was not “contrary

to, or . . . an unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States; or . . . a decision that was based on an unreasonable

determination of the facts in light of the evidence presented in the state court proceeding.” 28

U.S.C. § 2254(d). As such, Petitioner’s first objection is without merit.



                                                  3
   B. Second Objection

       The Report recommends granting Respondent’s Motion for Summary Judgment because

“the record indicates compliance with [Kent v. United States, 383 U.S. 541 (1966)] and the

[P]etitioner has not met his burden of showing that his waiver to the Court of General Sessions

was not in compliance with Kent.” (ECF No. 39 at 28-29.)

       Petitioner objects to “Ground 1.2.a: Waiver Hearing” of the Report, claiming that:

       Although the Magistrate Judge recognize [sic] that ‘juvenile waiver hearings must
       measure up to the essentials of due process and fair treatment,’ the Magistrate Judge
       failed to see and recognize that the [sic] Judge Henderson failed to allow
       [Petitioner] to speak at this hearing in violation of [Petitioner’s] allocution rights;
       failed to allow [his] mother to speak at this hearing; allowed the State to use hearsay
       testimony against [Petitioner] after noticing that different versions of the case was
       [sic] given by [Petitioner] (and his co-defendants); and failed to force the State to
       present rehabilitative programs in the adult court that would benefit [Petitioner].
       The Family Court also failed to honor the facts that [Petitioner] was not armed with
       a deadly weapon before, during, or after the crime.

(ECF No. 41 at 4.)

       The court finds that Petitioner’s second objection is also a restatement of the earlier claim

that his hearing was defective because the State failed to present clear and convincing evidence to

support a waiver from Family Court to the Court of General Sessions. (Compare ECF No. 41 at 4,

with ECF No. 1 at 5.) The record shows that a full investigation into Petitioner’s background was

conducted and that the Family Court judge’s decision was made after careful consideration of the

facts and testimony related to Petitioner’s criminal history. See Kent, 383 U.S. at 561-63.

Consequently, Petitioner’s second objection is without merit.

                                         IV. CONCLUSION

       After a thorough review of the Report and of the record in this case, the court ADOPTS

the Magistrate Judge’s Report (ECF No. 39), GRANTS Respondent’s Motion for Summary

Judgment (ECF No. 34), and DISMISSES the Habeas Petition (ECF No. 1) with prejudice.

                                                 4
                                   Certificate of Appealability

       The law governing certificates of appealability provides that:

       (c)(2) A certificate of appealability may issue . . . only if the applicant has made a
       substantial showing of the denial of a constitutional right.
       (c)(3) The certificate of appealability . . . shall indicate which specific issue or
       issues satisfy the showing required by paragraph (2).

28 U.S.C. § 2253(c). A prisoner satisfies this standard by demonstrating that reasonable jurists

would find this court’s assessment of his constitutional claims is debatable or wrong and that any

dispositive procedural ruling by the district court is likewise debatable. See Miller-El v. Cockrell,

536 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001). In this case, the legal standard for the issuance of a certificate of

appealability has not been met.

       IT IS SO ORDERED.



                                                              United States District Judge

August 22, 2019
Columbia, South Carolina




                                                 5
